Citation Nr: 1644282	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for Guillain-Barre syndrome (also claimed as polyradiculopathy).

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.
7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for hyperlipidemia, to include as secondary to type II diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

10.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case for further development in October 2015, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal; it appears that the VA treatment records in Virtual VA are duplicative of those in VBMS, and all of the treatment records were already considered by the RO.

The record shows that the Agency of Original Jurisdiction (AOJ) intended to seek clarification from the Veteran regarding possible claims for service connection for a back disorder and hearing loss in an earlier submission; however, it is unclear if the AOJ took action on that matter.  See, e.g., December 2012 deferral and various VBMS notes; October 2015 VA audiological examination.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

Regarding the type II diabetes mellitus claim, the December 2015, VA examiner determined that the currently diagnosed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the long time gap of more than 30 years between the Veteran's military service and the development and official diagnosis in 1989 weighed against an etiological nexus without fully explaining the significance of that fact.

The examiner also determined that the Veteran's hypertension (in the presence of diabetic renal disease), peripheral neuropathy, retinopathy, and hyperlipidemia, among other things, were secondary to his diabetes mellitus.  See VA examination report and corresponding opinion from December 2015.

Regarding the Guillain-Barre syndrome/polyradiculopathy and upper and lower extremity neuropathy claims, the December 2015, VA examiner indicated that the Veteran's Guillain-Barre syndrome had its onset in 1989 and that this disorder was contributing to his lower extremity peripheral neuropathy; however, it is unclear if the Veteran was found to still have an active disease process on examination, or whether he recovered, leaving only currently diagnosed residuals.  See also, e.g., April 2014 VA neurology consultation (noting Guillain-Barre syndrome by history in 1989 with residual bilateral lower extremity weakness).

In addition, the examiner diagnosed the Veteran with bilateral upper and lower extremity chronic ongoing sensory-motor mixed peripheral neuropathy associated with his diabetes mellitus.  In the corresponding medical opinion, the examiner addressed the lower extremities, relating the current diagnosis to the Guillain-Barre syndrome and the type II diabetes mellitus, but she did not address the upper extremities.  Although the upper extremity diagnosis has been associated with the Veteran's diabetes mellitus, the question of whether it is also a current manifestation or residual of the Guillain-Barre syndrome remains relevant in this case.

Regarding the eye claims, the December 2015, VA examiner determined that the Veteran's retinopathy was secondary to his diabetes mellitus.  She also determined that the currently diagnosed glaucoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that there was no mention of glaucoma in service, and the diagnosis was made in 2015; however, the examiner did not explain the significance of the time gap.

Based on the foregoing, some medical questions remain regarding the etiology of some of the Veteran's claimed disorders.  Therefore, additional VA medical opinions are needed.

Finally, the TDIU and special monthly compensation claims remain inextricably intertwined with the service connection claims, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure any outstanding, relevant VA treatment records.  The request for VA treatment records should include a search for any records from the San Juan VA Medical Center (VAMC) dated from 1989 to 2000 based on the Veteran's reports of treatment at this facility, including a period of hospitalization.  See, e.g., September 2009 Dr. C.E.M.Q. written statement; December 2015 VA diabetes mellitus examination report.

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate December 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's type II diabetes mellitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements, as well as the December 2015 VA examination reports.  His service records are not available.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's type II diabetes mellitus manifested in or is otherwise related to his military service.  In providing this additional opinion, the examiner should discuss the medical significance of the noted time gap of more than 30 years between the Veteran's military service and the development and official diagnosis of diabetes mellitus in 1989 in the December 15, 2015, VA opinion.  The examiner should also describe how type II diabetes mellitus generally presents or develops in most cases.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate December 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any Guillain-Barre syndrome, polyradiculopathy, and upper extremity neuropathy that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements, as well as the December 2015 VA examination reports.  His service records are not available.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.

The examiner should address the following based on the December 21, 2015, VA examination findings:

(1)  The examiner should clarify whether the diagnosis of Guillain-Barre syndrome in the examination report represents a diagnosis by history that resolved prior to the appeal period (beginning around October 2009) or whether it represents a current diagnosis.  In this regard, it is unclear if the Veteran was found to still have an active disease process on examination or whether he recovered, leaving only currently diagnosed residuals.  See also, e.g., April 2014 VA neurology consultation (noting Guillain-Barre syndrome by history in 1989 with residual bilateral lower extremity weakness).

(2)  If the Veteran no longer has active Guillain-Barre syndrome, the examiner should identify any residual condition of the disease in addition to the bilateral lower extremity peripheral neuropathy identified in the original medical opinion.

(3)  The examiner should also clarify whether the corresponding medical opinion for the bilateral lower extremities (linking the diagnosed peripheral neuropathy to both the Veteran's Guillain-Barre syndrome and diabetes mellitus) also applies to the bilateral upper extremity findings.  If not, the examiner should provide an etiology opinion for each upper extremity diagnosis identified.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate December 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's glaucoma.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and statements, as well as the December 2015 VA examination reports.  His service records are not available.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's glaucoma manifested in or is otherwise related to his military service.  In providing this additional opinion, the examiner should discuss the medical significance of the noted time gap between the Veteran's military service and the 2015 diagnosis.  The examiner should also describe how this type of glaucoma generally presents or develops in most cases.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5. After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing a VA examination and/or obtaining a VA medical opinion if needed for the remaining claims.

6.  After completing the above actions and considering whether further action is needed on the matter referred in the introduction above, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


